250 F.2d 364
UNITED STATES of America ex rel., Glenn SLEIGHTER, Appellant,v.William J. BANMILLER, Supt., Eastern State Penitentiary, Philadelphia, Pennsylvania.
No. 12275.
United States Court of Appeals Third Circuit.
Submitted December 6, 1957.
Decided December 17, 1957.

Glenn Sleighter, pro se.
George C. Eppinger, Chambersburg, Pa., for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
In the absence of an opinion by the district court, it is impossible for us to determine the basis of that court's decision in its denial of appellant's petition for a writ of habeas corpus and to properly consider and pass upon the merits of this appeal. Cf. United States ex rel. DeVita v. McCorkle, 3 Cir., 1954, 216 F.2d 743.


2
The order of the district court will be vacated and the cause remanded for further proceedings in accordance with this opinion.